Nicholson, C. J.,
delivered the opinion of the court.
This case turns upon the question, whether a purchaser of land sold under venditioni exponas by the sheriff, issued after the death of the judgment debtor, 'without scire facias to revive against his heirs, obtains any title. This has not been an open question in this State since the case of Overton v. Perkins, 10 Yer., 328. No title is vested in the sheriff by levy on land, and its only effect is to fix upon the particular tract levied on as the subject out of which the sum claimed in the execution is to be raised. The title to land descends to the debtor’s heirs, encumbered with the lien- fixed upon it by the levy, but this title can only be divested out of them by bringing into court by scire facias or by bill in Chancery. A sale by the sheriff under a venditioni exponas issued after the death of the debtor, without bringing the heirs into court, is absolutely void and communicates no title to the purchaser: Stockard v. Pinkard, 6 Hum., 119.
The Chancellor so held, and his decree is affirmed with costs.
The decree will be executed by the clerk of this court.